ACCEPTED
                                                                                                  05-12-00965-CV
                                                                                       FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                             4/23/2015 2:28:33 PM
                                                                                                       LISA MATZ
                                                                                                           CLERK

                                     No. 05-12-00963-CV
                                     No. 05-12-00965-CV
                                     No. 05-12-00966-CV
                                                                                FILED IN
                                     No. 05-12-00967-CV                  5th COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                IN THE COURT OF APPEALS                  4/23/2015 2:28:33 PM
                                                                               LISA MATZ
                          FOR THE FIFTH DISTRICT OF TEXAS                        Clerk

                                     AT DALLAS, TEXAS

            _________________________________________________ 
  THE CITY OF DALLAS, TEXAS, Appellant vs. Anthony Arredondo, et al., Appellees

    THE CITY OF DALLAS, TEXAS, Appellant vs. David L. Barber, et al., Appellees

   THE CITY OF DALLAS, TEXAS, Appellant vs. Kenneth E. Albert, et al., Appellees

  THE CITY OF DALLAS, TEXAS, Appellant vs. Kevin Michael Willis, et al., Appellees
             _________________________________________________

             Appeals from the 199th Judicial District Court of Collin County, Texas
                  Nos. 199-1743-99, 199-624-95, 199-697-94, 199-200-95
                __________________________________________________

      NOTICE OF SUBSTITUTION OF COUNSEL AND CHANGE OF ADDRESS
               __________________________________________________ 
                                               
      Eric G. Calhoun, counsel for Dallas Police and Fire Pension System, files this Notice of

Substitution of Counsel to substitute his new firm, Calhoun & Associates for his former firm,

Travis & Calhoun, P.C., and files this Notice of Change of Address. The undersigned’s new

contact information is as follows:

                                        Eric G. Calhoun
                                   CALHOUN & ASSOCIATES
                                 1595 N. Central Expressway
                                   Richardson, Texas 75080
                                  Telephone: (214) 766-8100
                                   Facsimile: (214) 308-1947
                                    eric@ecalhounlaw.com
                              Assistant: egcla@ecalhounlaw.com

       Please update your records accordingly.
                                            Respectfully submitted,


                                            /s/ Eric G. Calhoun
                                            ERIC G. CALHOUN
                                            Texas Bar No. 03638800
                                            CALHOUN & ASSOCIATES
                                            1595 N. Central Expressway
                                            Richardson, Texas 75080
                                            (214) 766-8100 Telephone
                                            (214) 308-1947 Facsimile
                                            eric@ecalhounlaw.com
                                            egcla@ecalhounlaw.com Assistant

                                            COUNSEL FOR DALLAS POLICE AND FIRE
                                            PENSION SYSTEM

                               CERTIFICATE OF SERVICE

        I hereby certify on this 23rd day of April, 2015, a copy of the foregoing has been served
on all counsel of record via the Court’s CM/ECF system pursuant to the local rules of this Court.


                                            /s/ Eric G. Calhoun
                                            Eric G. Calhoun